Case 19-12624-jkf      Doc 47-1 Filed 10/10/19 Entered 10/10/19 22:39:13         Desc
                         Certificate of Service Page 1 of 10



                      UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                        :       Ch. 12
                                               :
 Vincenzo Tucciarone, Sr.,                     :
                                               :
                        Debtor.                :       No: 19-12624 - JKF



                              CERTIFICATE OF SERVICE

        I, David W. Tidd, Esq. hereby certify that I caused to be served the Notice of
 Subpoena in the above-matter via electronic means and/or First-Class Mail on October
 10, 2019 on the following parties as well as those on the attached list:

 Office of the U.S. Trustee
 833 Chestnut Street
 Philadelphia, PA 19107

 Scott Waterman, Chapter 12 Trustee
 2901 St. Lawrence Ave.
 Suite 100
 Reading, PA 19606


 Dated: October 10, 2019
                                               /s/ David W. Tidd, Esq.
                                               David W. Tidd, Esquire
                                               656 Ebersole Road
                                               Reading, PA 19605
                                               Phone: 610-838-8700
                                               Fax:    610-743-8676
                                               Email: bankruptcy@DavidTiddLaw.com
Case 19-12624-jkf       Doc 47-1 Filed 10/10/19 Entered 10/10/19 22:39:13   Desc
                          Certificate of Service Page 2 of 10



 Agrarian Associates, Inc.
 411 Chestnut St.
 Lebanon, PA 17042



 Agrarian Associates, Inc.
 327 Cumberland St., 1st Fl.
 Lebanon, PA 17042-5310



 Andrew Hoffman, Dean
 School of Veterinary Medicine
 New Bolton Center
 382 W. Street Rd.
 Kennett Square, PA 19348



 Andrew Hoffman, Dean
 U of Penn School of Veterinary Medicine
 3800 Spruce St.
 Philadelphia, PA 19104



 Andy Cecere, President and CEO
 US Bank
 800 Nicollet Mall
 Minneapolis, MN 55402



 Bank of America
 4909 Savarese Circle
 Fl1-908-01-50
 Tampa, FL 33634
Case 19-12624-jkf     Doc 47-1 Filed 10/10/19 Entered 10/10/19 22:39:13   Desc
                        Certificate of Service Page 3 of 10



 Brian Pedrick, President
 Agrarian Associates, Inc.
 327 Cumberland St.
 Lebanon, PA 17042



 CACH, LLC
 Resurgent Capital Services
 PO Box 10587
 Greenville, SC 29603-0587



 Capital One
 Attn: Bankruptcy
 Po Box 30285
 Salt Lake City, UT 84130



 Chase Bank, USA
 3700 Wiseman Blvd.
 San Antonio, TX 78251



 Citi
 Citicorp/ Attn: Centralized Bankruptcy
 Po Box 20507
 Kansas City, MO 64195



 Citibank
 PO Box 790034
 Saint Louis, MO 63179-0034



 Ed Litzenberger, President
 Litzenberger Excavating, Inc.
 4456 Durham Rd.
 Kintnersville, PA 18930
Case 19-12624-jkf       Doc 47-1 Filed 10/10/19 Entered 10/10/19 22:39:13   Desc
                          Certificate of Service Page 4 of 10




 Equine Medical Center of Ocala
 7107 W. Hwy. 326
 Ocala, FL 34481



 Financial Recoveries
 Attn: Bankruptcy
 200 East Park Dr Ste 100
 Mount Lurel, NJ 08054



 Gary Pederson
 3910 Locust Hill Rd.
 Taylors, SC 29687




 Gilbert S. Kahn, Dean
 School of Veterinary Medicine
 New Bolton Center
 382 W. Street Rd.
 Kennett Square, PA 19348



 Gilbert S. Kahn, Dean
 U of Penn School of Veterinary Medicine
 3800 Spruce St.
 Philadelphia, PA 19104



 Howard C. Schaeffer, Jr.
 3345 Blacksmith Rd.
 New Tripoli, PA 18066



 Jamie Dimon, CEO
 Chase Bank, USA
 270 Park Ave.
 New York, NY 10017
Case 19-12624-jkf       Doc 47-1 Filed 10/10/19 Entered 10/10/19 22:39:13   Desc
                          Certificate of Service Page 5 of 10




 Kenneth C. Frazier, CEO
 Merck, Sharpe, and Dohme
 One Merck Drive
 PO Box 100
 Whitehouse Station, NJ 08889-0100



 Kohls/Capital One
 Attn: Bankruptcy
 Po Box 30285
 Salt Lake City, UT 84130



 Litzenberger Excavating, Inc.
 4456 Durham Rd.
 Kintnersville, PA 18930



 LVNV Funding, LLC
 c/o Resurgent Capital Services
 PO Box 10587
 Greenville, SC 29603-0587



 Marjorie Pederson
 3910 Locust Hill Rd.
 Taylors, SC 29687



 Merck Sharp & Dohme Fed'l CU
 335 West Butler Ave.
 Chalfont, PA 18914-2329
Case 19-12624-jkf    Doc 47-1 Filed 10/10/19 Entered 10/10/19 22:39:13   Desc
                       Certificate of Service Page 6 of 10



 Merck Sharpe & Dohme F
 Pob 4 Wp53f 102
 West Point, PA 19486



 Patricia Kim Tucciarone
 262 Hampshire Dr.
 Perkasie, PA 18960



 Powers Kirn LLC
 8 Neshaminy Interplex Dr #215
 Trevose, PA 19053



 PYOD, LLC
 Resurgent Capital Services
 PO Box 19008
 Greenville, SC 29602-9008



 Quality Asset Recovery
 Attn: Bankruptcy
 Po Box 239
 Gibbsboro, NJ 08026



 Randy Wardlow, Financial Mgr.
 Equine Medical Center of Ocala
 7107 W. Hwy. 326
 Ocala, FL 34481



 Rushmore Loan
 c/o Jill Manuel-Coughlin, Esq.
 8 Neshaminy Interplex, Ste. 215
 Trevose, PA 19053
Case 19-12624-jkf     Doc 47-1 Filed 10/10/19 Entered 10/10/19 22:39:13   Desc
                        Certificate of Service Page 7 of 10



 Rushmore Loan Servicing
 c/o Romano, Garubo & Argentieri
 Counselors at Law, LLC
 52 Newton Ave., PO Box 456
 Woodbury, NJ 08096



 Santander Consumer USA
 Attn: Bankruptcy
 Po Box 961245
 Fort Worth, TX 76161




 Scott Kemp
 3345 Blacksmith Rd.
 New Tripoli, PA 18066




 Small Business Admininistration
 Treasury Offset Office
 2 North 20th St. Ste. 320
 Birmingham, AL 35203



 Scott Powell, CEO
 Santander Consumer USA
 824 North Market St., Ste. 100
 Wilmington, DE 19801



 Sovereign Bank
 Two Aldwyn Center
 East Lancaster Ave. & Aldwyn Lane
 Villanova, PA 19085-1420
Case 19-12624-jkf    Doc 47-1 Filed 10/10/19 Entered 10/10/19 22:39:13   Desc
                       Certificate of Service Page 8 of 10



 Sovereign Bank
 c/o Jeffrey L. Goodman, Esq.
 20-536-ARO
 Two Aldwyn Center
 Villanova, PA 19085-1420



 Sovereign Bank
 75 State Street
 Boston, MA 02109



 Terry L. Smith, CEO
 Rushmore Loan Servicing
 15480 Laguna Canyon Rd.
 Irvine, CA 92618



 Todd McCracken, President and CEO
 US Small Business Association
 409 3rd St. SW
 Washington, DC 20416



 Sonny Perdue, Secretary of Agriculture
 US Department of Agriculture
 1400 Independence Ave. S.W.
 Washington, DC 20250



 U.S. Bank National Association et seq.
 c/o Powers Kirn, LLC Pennsylvania Office
 8 Neshaminy Interplex Drive Suite 215
 Trevose, PA 19053-6980
Case 19-12624-jkf    Doc 47-1 Filed 10/10/19 Entered 10/10/19 22:39:13   Desc
                       Certificate of Service Page 9 of 10



 U.S. Bank National Association Et Seq.
 c/o Jill Manuel-Coughlin, Esquire
 Eight Neshaminy Interplex Drive, Suite 2
 Trevose, PA 19053-6933



 University of Pennsylvania New Bolton Cr
 c/o Edward L. Berger, Esquire
 Gordin & Berger, P.C.
 1760 Market Street, Ste. 608
 Philadelphia, PA 19103-4199



 University of Pennsylvania New Bolton Ct
 c/o Gordin & Berger
 1760 Market St. Ste. 608
 Philadelphia, PA 19103



 US Bank NA
 c/o Powers Kirn & Associates LLC
 Eight Neshaminy Interplex Ste. 215
 Trevose, PA 19053



 US Bank National Assoc., Trustee
 for the RMAC Trust, Series 2016-CTT
 c/o Rushmore Loan Mgmt. Services
 PO Box 52708
 Irvine, CA 92619-2708



 US Department of Agriculture
 1400 Independence Ave., S.W.
 Washington, DC 20250
Case 19-12624-jkf     Doc 47-1 Filed 10/10/19 Entered 10/10/19 22:39:13   Desc
                        Certificate of Service Page 10 of 10



 Vincenzo Tucciarone, Sr.
 5702 Limeport Pike
 Coopersburg, PA 18036-9488



 Wells Fargo Dealer Services
 Attn: Bankruptcy
 Po Box 19657
 Irvine, CA 92623



 Gregory David, Chief of Civil Division, or
 Acting Civil Process Clerk
 United States Attorney’s Office
 615 Chestnut St., Ste. 1250
 Philadelphia, PA 19106



 Gregory David, Chief of Civil Division, or
 Acting Civil Process Clerk
 United States Attorney’s Office
 504 W. Hamilton St., #3701
 Allentown, PA 18101



 Office of the Attorney General
 441 4th St. N.W.
 #1100
 Washington, DC 20001
